Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/9/2020, and 11/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes (US20090132999) in view of Teta (US20170249585).
Regarding claims 1 and 11, Reyes discloses a process for implementing device level security (Reyes: [0017] discloses checking computers with vulnerability), the process comprising: 
receiving feedback (Reyes: Fig. 1 shows first response 125 and [0019] discloses the first response) from a first user. 
receiving feedback (Reyes: Fig. 1 shows second response 130 and [0019] discloses the second response) from a second user. 
validating the received feedback from the first user by comparing the received feedback from the first user with the received feedback from the second user (Reyes: Fig. 1 shows comparator 140 for the two responses and [0020] discloses comparison of the two feedbacks);
identifying on the device, potential attack vectors and/or associated vulnerabilities, based on the validated data value (Reyes: [0022] discusses if the responses do not match, investigation is performed automatically of the vulnerability); 
implementing a security measure based on the identified potential attack vectors and associated vulnerabilities (Reyes: [0022] discusses updating the patch); 
However, Reyes doesn’t teach detecting a device having security profile, wherein the security profile has an incomplete parameter and receiving feedbacks from a user to supply a data value for the incomplete parameter.
and updating the security profile of the device.
Teta discloses detecting a device having security profile, wherein the security profile has an incomplete parameter (Teta: [0010] discloses devices with missing information.), wherein the incomplete parameter comprises an attribute, trait, or value that is associated with the device (Teta: [0009] states that information is related to the device.), wherein the incomplete parameter 
first user to supply a data value for the incomplete parameter (Teta: [0010] states receiving user input of the device information.); 
and updating the security profile of the device (Teta: [0009] states that the device information is stored in a database, therefore any additional information is updated in the database.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reyes with the teachings of Teta, in order to provide a system for identifying building assets used in a walk test.
Regarding claims 8 and 17, Reyes teaches detecting a device having security profile comprises detecting the device using a communication protocol on a processing device, wherein the processing device has a graphical user interface (Reyes: [0019] mentions a webpage and computer hardware in communications with each other).  
Regarding claim 15, Reyes teaches controller coupled the memory is further programmed to implement a security measure based on the identified potential attack vectors and .  
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes (US20090132999) in view of Teta (US20170249585)  as applied to claim 1 above, and further in view of Mcafee (US20140331119).
Regarding claims 2 and 12, the combined system of Reys and Teta discloses the invention as in parent claim above. 
Reyes and Teta does not disclose, rewarding at least one of the first user the second user for received feedback relating to the device via an interactive score-based user platform.
Mcafee teaches rewarding the first user and/or the second user for received feedback relating to the device, via an interactive score-based user platform.  In [0173], Mcafee discusses a promotional system that tracks user’s feedbacks by assigning a score).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reyes and Teta with the teachings of Mcafee, in order to provide a scoring system for web user reputation service as disclosed in Mcafee.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes (US20090132999) in view of Teta (US20170249585) as applied to claim 1 above, and further in view of Zhu (US20180227288).
Regarding claims 3 and 13, the combined system of Reys and Teta discloses the invention as in parent claim above. 

Zhu teaches calculating a confidence rating for the updated security profile based off of a completeness score, an update score, a validation score, or a combination thereof (Zhu: [0038] discusses confidence level being based on completeness of fields). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reyes and Teta with the teachings of Zhu, in order to provide a method for password protection purposes as disclosed in Zhu.  
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes (US20090132999) in view of Teta (US20170249585) as applied to claim 1 above, and further in view of Abramowitz (US20160112445).
Regarding claims 4 and 14, the combined system of Reys and Teta discloses the invention as in parent claim above. 
Reyes and Teta does not disclose, Abramowitz teaches calculating a risk rating for the updated security profile based off of risk contributions, wherein the risk contributions comprises vulnerabilities associated with the device.
Abramowitz teaches calculating a risk rating for the updated security profile based off of risk contributions, wherein the risk contributions comprises vulnerabilities associated with the device (Abramowitz: [0058] states risk rating is a measure of: (a) vulnerability of the target asset to a present or future cyber attack).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reyes and Teta with the teachings .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reyes (US20090132999) in view of Teta (US20170249585)  as applied to claim 1 above, and further in view of Mousseau (US20190121989).
Regarding claim 5, the combined system of Reys and Teta discloses the invention as in parent claim above. 
Reyes and Teta does not disclose, receiving feedback from a first user to supply a data value comprises supplying a data value, wherein the supplied data value comprises a make, model, device serial number, FDA (food and drug administration) class, protected health information, operating system, firmware, open ports, external connectivity of the device, or a combination thereof.
Mousseau teaches receiving feedback from a first user to supply a data value comprises supplying a data value, wherein the supplied data value comprises a make, model, device serial number, FDA (food and drug administration) class, protected health information, operating system, firmware, open ports, external connectivity of the device, or a combination thereof (Mousseau: [0161] mentions user inputting serial numbers of devices). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reyes and Teta with the teachings of Mousseau, in order to provide usage of protecting file access as disclosed in Mousseau.  
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes (US20090132999) in view of  Teta (US20110041170)  as applied to claim 1 above, and further in view of Mayorgo (US20180295148).
Regarding claim 6, the combined system of Reys and Teta discloses the invention as in parent claim above. 
Reyes and Teta does not disclose, detecting a device having security profile comprises discriminating between product level information and/or asset level information.
Mayorgo teaches detecting a device having security profile comprises discriminating between product level information and/or asset level information (Mayorgo: [0054] mentions attributes of devices such as types of devices, port details, status of the devices, etc.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reyes and Wankmueller with the teachings of Mayorgo, in order to provide a method for performing risk level assessment of network devices as discussed on Mayorgo.
Regarding claim 9, the combined system of Reys and Teta discloses the invention as in parent claim above.
Reyes and Teta does not disclose, displaying, on the graphic user interface, a security profile summary that comprises: 
a device summary, comprising a device name, a serial number, a device type, a model number, or a combination thereof, a status of the device, comprising an on/off indicator, a network connection indicator, or a combination thereof;
Mayorgo teaches displaying, on the graphic user interface, a security profile summary that comprises: 
a device summary, comprising a device name, a serial number, a device type, a model number, or a combination thereof, a status of the device, comprising an on/off indicator, a 
a security summary, comprising at least one of a risk rating confidence rating; or a combination thereof (Mayorgo: Fig. 4 shows risk values and [0054] mentions attributes of devices such as types of devices, port details, status of the devices, etc.).  
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes (US20090132999) in view of Teta (US20170249585) as applied to claim 1 above, and further in view of Gathala (US20180077195).
Regarding claims 7 and 16, the combined system of Reys and Teta discloses the invention as in parent claim above. 
Reyes and Teta does not disclose, implementing a security measure comprises:
obtaining a security measure that corresponds to the associated vulnerabilities; and 
installing the security measure on the device; 
wherein obtaining a security measure that corresponds to the associated vulnerabilities comprises web-scraping a data source.  
Gathala teaches implementing a security measure comprises: 
obtaining a security measure that corresponds to the associated vulnerabilities (Gathala: [0046] discusses protecting devices against identified threat); and 
installing the security measure on the device (Gathala: [0046] mentions software updates or security patches); 
wherein obtaining a security measure that corresponds to the associated vulnerabilities comprises web-scraping a data source (Gathala: [0046] discuses web addresses or servers for downloading).  
. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reyes (US20090132999) in view of Teta (US20170249585) as applied to claim 1 above, and further in view of Peppe (US20170346839).
Regarding claim 10, the combined system of Reys and Teta discloses the invention as in parent claim above. 
Reyes and Teta does not disclose, outputting on a graphical user interface, a view of how likely each of various associated attack vector probabilities are based upon a current state of a corresponding security profile.
Peppe teaches outputting on a graphical user interface, a view of how likely each of various associated attack vector probabilities are based upon a current state of a corresponding security profile (Peppe: [0026] discloses calculating a risk probability of an attack on an associated attack vector of asset).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reyes and Teta with the teachings of Peppe, in order to provide a method for identifying vector attacked as disclosed in Peppe.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US20180227288) in view of Teta (US20170249585), in further view of Wankmueller (US20110041170), and in further view of Reyes (US20090132999).
Regarding claim 18, Zhu discloses a process for user-based validation of data accuracy (Zhu: [0016] discusses technique of ensuring accuracy), the process comprising:
accessing a data source, the data source having a collection of security profiles, each security profile having a confidence rating assigned thereto, wherein the confidence rating characterizes at least one of a confidence completeness of the data stored in the security profile accuracy of the data stored in the security profile (Zhu: [0038] mentions confidence level can reflect completeness of fields);
selecting a security profile from the collection of security profiles (Zhu: [0038] mentions assigning a confidence level to stored information); 
selecting a parameter within the security profile based upon the confidence rating of the selected security profile (Zhu: [0038] mentions confidence level based on completeness of fields);
modifying the selected parameter, where there is agreement between the first feedback and the second feedback, with a parameter derived from the first feedback and the second feedback (Zhu: [0022] mentions checking for match of a field to expected value);
computing an updated confidence rating based upon the first feedback and the second feedback (Zhu: [0022] mentions confidence level going below the threshold).
However, Zhu does not disclose the parameter is one selected from the group consisting of: a device make; a device model; a device serial number; a device Food and Drug Administration (FDA) class; a device operating system; a device firmware; an open port of the device; external connectivity of the device; a device description; a device manufacturer; a device processor type; an amount of random access memory (RAM) of the device; a number of access ports; networking capabilities of the device; data storage capabilities of the device; encryption 
transmitting to a first processing unit operated by a first user, a first question for feedback, where the first question is generated based upon the selected parameter;
transmitting to a second processing unit operated by a second user, a second question for feedback, where the second question is generated based upon the selected parameter;
Teta discloses the parameter is one selected from the group consisting of: a device make; a device model; a device serial number; a device Food and Drug Administration (FDA) class; a device operating system; a device firmware; an open port of the device; external connectivity of the device; a device description; a device manufacturer; a device processor type; an amount of random access memory (RAM) of the device; a number of access ports; networking capabilities of the device; data storage capabilities of the device; encryption capabilities of the device; a device manufacturing date; an on-off status of the device; a software version installed on the device; and a device life cycle; device upgrade information; and a combination thereof (Teta: [0010] states database device can include fields for the identified device and the respective type, function, class, manufacturer, model, serial number, manufacturer date.);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu with the teachings of Teta in order to provide a system for identifying building assets used in a walk test.
Zhu and Teta does not disclose transmitting to a first processing unit operated by a first user, a first question for feedback, where the first question is generated based upon the selected parameter;

Wankmueller discloses transmitting to a first processing unit operated by a first user, a first question for feedback, where the first question is generated based upon the selected parameter (Wankmueller: [0029] mentions form being communicated over network and Fig. 7 shows the form for the user to respond to); 
receiving a first feedback from the first processing unit operated by the first user (Wankmueller: Fig. 7 shows form for feedback by user);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu and Teta with the teachings of Wankmueller, in order to provide a method for user account verification for registration purposes discussed in Wankmueller.
However, Zhu, Teta, and Wankmueller do not disclose transmitting to a second processing unit operated by a second user, a second question for feedback, where the second question is generated based upon the selected parameter;
receiving a second feedback from the second processing unit operated by the second user;
Reyes discloses receiving a second feedback from the second processing unit operated by the second user (Reyes, Fig. 1 shows second response 130 and [0019] discloses the second response);
comparing the first feedback to the second feedback (Reyes: Fig. 1 shows comparator 140 for the two responses and [0020] discloses comparison of the two feedbacks);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu, Teta, and Wankmueller in 
Regarding claims 19, Reyes teaches implementing a correction action when the first feedback and the second feedback do not agree (Reys: [0022] mentions when the responses do not match a corrective action is taken).   
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US20180227288) in view of Teta (US20170249585), Wankmueller (US20110041170), and  Reyes (US20090132999) as applied to parent claim above, and in further view of Hewitt (US20170053021).
Regarding claim 20, Zhu, Teta, Wankmueller and Reys discloses the invention as in parent claims above.
Zhu, Teta, Wankmueller and Reys however do not disclose prioritizing a security profile, wherein prioritizing a security profile comprises:
comparing parameters of two security profiles within the collection of security profiles; and 
assigning a prioritization modifier to one of the compared security profiles based on the calculated confidence rating, a completeness of the security profile instance, a need- based modifier, or a combination thereof.
Hewitt teaches prioritizing a security profile by comparing parameters of two security profiles within the collection of security profiles (Hewitt: [0022] mentions comparing of confidence rankings of parsed contents), and assigning a prioritization modifier (Hewitt: [0022] mentions determine the set of prioritized parsed content) to one of the compared security profiles based on the calculated confidence rating, a completeness of the security profile instance, a need- 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu, Teta, Wankmueller and Reys with the teachings of Hewitt, in order to provide improved techniques and systems for generating improved search results as disclosed in Hewitt.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PARK whose telephone number is (571)272-3777.  The examiner can normally be reached on 9am - 7:30pm Tu/Th & 8am - 6:30pm W/F EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.P./            Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665